IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00150-CV

TERRY JUSTIN SMITH,
                                                             Appellant
v.

STEPHANIE SANDERS,
                                                             Appellee



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D14-22936-CV


                                       ORDER


       By letter dated January 9, 2015, the Clerk of this Court notified appellee that the

brief was past due and requested appellee to either file the brief, request an extension of

time to file the brief, or notify the Court that no brief would be filed. There was no

response to the Clerk’s letter. By order issued on September 17, 2015, appellee was

ordered by the Court to file the brief, request an extension of time to file the brief, or
notify the Court that no brief would be filed. No brief, request for an extension of time,

or notification were provided to the Court as ordered.

         On October 22, this Court abated this appeal and ordered the trial court to

conduct a hearing to determine why no appellee’s brief had been filed, why there was

no response to the Court’s September 17, 2015 order or the Clerk’s January 9, 2015 letter,

and when appellee would provide the Court with an appellee’s brief. In response to

this Order, appellee’s counsel finally informed this Court that counsel had not been able

to reach appellee and that counsel had not been retained to file a brief for appellee.

         The Rules of Appellate Procedure allow counsel to file non-representation

notices. See TEX. R. APP. P. 6.4. If counsel was not retained to represent appellee on

appeal, a non-representation notice should be filed with the Court. Counsel’s notice

does not comply with those requirements.

         Accordingly, this appeal is reinstated. If counsel is not representing appellee,

Stephanie Sanders, counsel is ORDERED to provide the Court with a Notice of Non-

representation in compliance with Rule 6.4(a)(1),(2), and (3) of the Texas Rules of

Appellate Procedure within 7 days from the date of this Order. If counsel remains

unable to contact appellee, we will not require counsel to strictly comply with

subsection (4) of the Rule. However, the notice should summarize counsel’s efforts to

do so.




Smith v. Sanders                                                                         Page 2
       Failure to comply with this Order will result in the abatement of this appeal to

the trial court to determine if counsel should be held in contempt of court.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated; order entered
Order issued and filed November 19, 2015




Smith v. Sanders                                                                 Page 3